significant index no department of the treasury internal_revenue_service washington d c me z zz tax_exempt_and_government_entities_division oct tep rar uk region hotel a hotel b dear this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been denied ina letter dated date you were informed that your application_for a waiver of the minimum_funding_standard had been tentatively denied and were offered a conference of right your conference of right was held on date our primary reason for the tentative denial was that the standards for a substantial business hardship had not been met in particular it was our position that the contributing employers could satisfy the minimum_funding_standard for the plan_year in question without experiencing substantial business hardship file copy in total through march hotel a made to the plan during this period hotel a's portion of the _ based on this information it does not appear that sec_412 of the code as in effect prior to the pension_protection_act of provides that in the case of a multiemployer_plan if at least of the contributing employers are unable to satisfy the minimum_funding_standard without experiencing substantial business hardship and application of the standard would be adverse to the interests of plan participant's in the aggregate then the minimum_funding_standard for the plan_year in question may be waived according to the information received for this case in order to show that at least of the contributing employers have experienced substantial business hardship for the plan_year in question the taxpayer must show that at least two of the contributing employers were unable to satisfy the minimum_funding_standard without experiencing substantial business hardship for this purpose the trustees submitted financial information for hotel a and hotel b in order to show that a substantial business hardship had occurred the financial information submitted for hotel a shows approximately dollar_figure net_income for the period january contributions totaling dollar_figure funding shortfall is only dollar_figure hotel a would experience a substantial business hardship in order to satisfy its portion of the minimum_funding_standard for the plan_year ending may while the financial information submitted for hotel b shows losses for the fiscal years ending december indicated at the conference of right that hotel b was able to pay its share of the minimum_funding_standard for the plan_year ending may not experience a substantial business hardship in order to satisfy its portion of the minimum_funding_standard for the plan_year ending may it’s clear that the plan has experienced financial difficulties however the trustees have failed to provide sufficient information that at least employers were unable to satisfy the minimum_funding_standard for the plan for the plan_year ending may required by sec_412 c a of the code accordingly your request for a waiver of has the minimum_funding_standard for the plan for the plan_year ending may been denied you should note that excise_taxes under section a of the internal_revenue_code are currently due on the accumulated_funding_deficiency in the plan for the plan_year you should file a form_5330 as soon as possible to report and ending may pay the taxes this ruling is directed only to the taxpayer that requested it sec_61 k of the without experiencing substantial business hardship as your authorized representative of the plan’s contributing hence hotel b did and20 code provides that it may not be used or cited by others as precedent 20' we have sent a copy of this letter to the manager ep classification in authorized representative pursuant to a power_of_attorney form on file with this office if you require further assistance concerning this matter please contact to the manager ep compliance unit in and to your sincerely yours ai david m ziegler manager employee_plans actuarial group
